Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1 – 8, and anti-SIRP-alpha antibody as the anti-SIRP alpha compound in the reply filed on 02/26/21 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1- 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The claims are broadly drawn to a method of treating cancer comprising administering an anti-SIRP alpha antibody that inhibits the polarization of M2 macrophages and/or favors M1 macrophages, wherein the anti-SIRP alpha antibody is an antagonistic antibody. 
The specification teaches that SIRPa is expressed on monocytes, most subpopulations of tissue macrophages, granulocytes, subsets of dendritic cells (DCs) in tissues, some bone marrow progenitor cells , and to varying levels on neurons; and engagement of SIRPa by CD47 provides a downregulatory signal that inhibits host cell phagocytosis (Page 5,  Ln. 30- 36). Thus, artisans would be motivated to use an anti-SIRP alpha compound that disrupts the CD47-SIRP alpha interaction to treat cancer. 30





An anti-SIRP alpha compound is defined as a compound that specifically binds to the extracellular domain of SIRP alpha, or a nucleic acid encoding such a compound, as well as a compound able to inhibit the expression of the SIRP alpha protein. Such a compound is further able to inhibit the polarization of anti-inflammatory M2-type macrophages and/or favor pro-inflammatory M1-type macrophages (Page 13, Ln. 9 – 13). As presently written, any anti-SIRP alpha antibody is capable of influencing macrophage polarization in the manner stated above. However, the specification fails to disclose any structural feature for the genus of antibodies having the functional property of binding to SIRP alpha and inhibiting M2 macrophage polarization and/or favoring M1 macrophages commensurate in scope of the claims. 
There is data provided in the specification for at least four different anti-SIRP alpha antibodies – clones p84, SE7C9, SIPR29, and ED9 – and their role in influencing macrophage polarization to the M1 phenotype: p84 clone prevented acquisition of the M2 macrophage phenotype induced by IL-4 in vitro in murine macrophages, inhibiting expression of hallmark M2 markers (CD206, CD11b, and PD-L1) (Page 11, Ln. 34-38; Example 1.1, Figure 11). SE7C2 and SIRP29 were found to decrease expression of the M2 marker CD200R, and increase expression of the M1 markers CD80 and IL-6 in human macrophages (Page 12, Ln. 1- 5; Figure 12). SE7C2 also increased iNOS expression in M1 macrophages (Page 10, Ln. 26 – 30; Example 1.2, Figure 4). Lastly, ED9 induces rat M2 macrophages to become pro-inflammatory and secrete inflammatory cytokines, TNF-alpha and IL-6 (Page 7, Ln. 21-28; Page 12, Ln. 12- 16; Example 1.3, Figure 14). However, these four clones are not representative of the entire genus of anti-SIPR alpha antibodies, and there is no evidence given that any and all SIRP alpha antibodies possess this functional property. Further, it is unclear whether or not other SIRP alpha antibodies were used in any of the experiments to demonstrate the role of SIRP alpha in macrophage polarization in addition to the ones specifically disclosed in the specification 
While the antibodies of the claimed invention are intended to bind to SIRP alpha, artisans would not be able to envision the complete structure of an antibody based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480.10/5/2017) have 
Therefore, the claimed anti-SIRP-alpha antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the antibodies and the functional property of binding to SIRP-alpha and inhibiting polarization of anti-inflammatory M2-type macrophages and/or favoring proinflammatory M1-type macrophages. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-SIRP alpha antibodies at the time the instant application was filed, and is thus not in possession of the methods that use said anti-SIRP alpha antibodies to treat cancer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 and 5 - 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 39-44, and 49-60 of copending Application No. 15/518, 803, as evidenced by Alblas et al. (Alblas, Jacqueline et al. Molecular and cellular biology . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 2,  the co-pending application teaches a method of treating a solid cancer in a subject wherein an immune suppression occurs comprising administering a monoclonal antibody or antigen-binding fragment thereof that specifically binds to the extracellular domain of SIRP alpha and blocks the interaction between SIRP-alpha and CD47 (Claim 34). While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that the property of favoring Ml macrophage polarization is an intrinsic property of anti-SIRP-alpha antibodies.
Regarding claim 3, the co-pending application teaches that the solid cancer is a metastatic cancer (Claim 40), hepatocellular carcinoma, or melanoma (Claim 39). 

Regarding claim 6, the co-pending application teaches that the second therapeutic agent is selected from the group consisting of chemotherapeutic agents, radiotherapy agents, immunotherapeutic agents, antibiotics, and probiotics (Claim 42), and thus meets the limitation of the instant claim. 
Regarding claim 7, the co-pending application teaches that the second therapeutic agent is an immunotherapeutic agent selected from the group consisting of therapeutic vaccines, immune checkpoint blockers, and immune checkpoint activators (Claim 43), and thus meets the limitation of the instant claim. 
Regarding claim 8, the co-pending application teaches the immune checkpoint blocker or activator is selected from the group consisting of anti-human-PLL1, anti-human PD1, anti-human CTLA4, and anti-human CD137 (Claim 44),  and thus meets the limitation of the instant claim. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 39-44, and 49-60 of copending Application No. 15/518, 803 as evidenced by Alblas and Mosser, as applied to claims 1 – 3 and 5 – 8 above, and  van der Berg (WO 2009/131453 Al). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the co-pending application teaches a method of treating a solid cancer comprising administering an anti SIRP-alpha antibody to a subject. While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that the property of favoring Ml macrophage polarization is an intrinsic property of anti-SIRP-alpha antibodies. 
The co-pending application does not specifically teach that the subject presents with a SIRP-alpha negative tumor. 
However, van der Berg teaches that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4). Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). 
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 1). Therefore, one of ordinary skill in the art would expect that an anti-SIRP alpha antibody can be used to effectively treat a patient that presents with a SIRP alpha negative tumor.

Claims 1-3, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 12, 16, 17, 19, 21, and 23-28 of copending Application No. 16/979,627, as evidenced by Alblas et al. (Alblas, Jacqueline et al. Molecular and cellular biology vol. 25,16 (2005): 7181-92), hereinafter Alblas, and Mosser et al (Mosser, David M, and Justin P Edwards. Nature reviews. Immunology vol. 8,12 (2008): 958-69), hereinafter Mosser.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 – 3, 5, and 6,  the co-pending application teaches a method of treating or preventing disease comprising administering to a subject a therapeutic amount of an anti-human SIRP alpha antibody and at least one second therapeutic agent selected from the group consisting of chemotherapeutic agents, radiotherapy agents, immunotherapeutic agents, cell therapy agents, antibiotics, and probiotics (Claims 1, 8, 16), wherein the disease is a cancer, cancer metastasis, in particular breast cancer metastasis, or melanoma (Claim 5). While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 12, 16, 17, 19, 21, and 23-28 of copending Application No. 16/979,627 as evidenced by Alblas and Mosser, as applied to claims 1 -3, 5 and 6 above, and in view of van der Berg (WO 2009/131453 Al). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the co-pending application teaches a method of treating cancer in a subject comprising administering an anti SIRP-alpha antibody. While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that the property of favoring Ml macrophage polarization is an intrinsic property of anti-SIRP-alpha antibodies. 

However, van der Berg teaches that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4). Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). 
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 1). Therefore, one of ordinary skill in the art would expect that an anti-SIRP alpha antibody can be used to effectively treat a patient that presents with a SIRP alpha negative tumor.

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 12, 16, 17, 19, 21, and 23-28 of copending Application No. 16/979,627 as evidenced by Alblas and Mosser, as applied to claims 1 – 6 above, and in view of Johnson et al, (WO 2015/048312 Al), hereinafter Johnson. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the co-pending application teaches a method of treating cancer in a subject comprising administering an anti SIRP-alpha antibody. While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that the property of favoring Ml macrophage polarization is an intrinsic property of anti-SIRP-alpha antibodies. 
The co-pending application does not specifically teach that that immunotherapeutic is an immune checkpoint blocker or activator, including anti-PD1, anti-PDL1, anti-CTLA4, or anti-CD127. 
However, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, and Claims), wherein the inhibitor is an antibody that may be further conjugated to a cytotoxic agent (e.g. a chemotherapeutic agent, biologic agent, toxin, or radioactive isotope) (Page 3, Ln. 15-18) and the immune checkpoint regulator includes SIRP-alpha (Page 19, Ln. 1- 9). 
It would have been obvious to one of ordinary skill in the art to add a second therapeutic agent such as the immune checkpoint inhibitor of PD-1 in the method of treating cancers with an anti-SIRP-alpha antibody disclosed by the co-pending application. One of ordinary skill in the art would have been motivated to make such a modification in order to achieve synergistic therapeutic benefit in the anti-cancer treatment. Therefore, one of ordinary skill in the art would expect that a 

Claims 1-3 and 5 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 – 48 and 55 - 63 of copending Application No. 16/093,062, as evidenced by Alblas et al. (Alblas, Jacqueline et al. Molecular and cellular biology vol. 25,16 (2005): 7181-92), hereinafter Alblas, and Mosser et al (Mosser, David M, and Justin P Edwards. Nature reviews. Immunology vol. 8,12 (2008): 958-69), hereinafter Mosser.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
Regarding claims 1 – 3, the co-pending application teaches a method for the prevention or treatment of a disease comprising administering to a patient/subject in need thereof an effective amount of a pharmaceutical composition comprising an anti-SIRP alpha antibody, wherein the disease is cancer (Claims 28, 42, 45, 55, 61, 63). While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that 
Regarding claims 5 and 6, the co-pending application teaches that the method further comprises administering an additional therapeutic agent selected from the group consisting of a chemotherapeutic agent, radiotherapy agent, immunotherapeutic agent, cell therapy agent, antibiotic, and probiotic, (Claim 47 and 63) and thus meets the limitations of the instant claims. 
Regarding claims 7 and 8, the co-pending application teaches that the immunotherapeutic agent is an immune checkpoint blocker or activator, including anti-PDL1, anti-PD1, anti-CD137, and anti-CTLA4 (Claims 48 and 63), and thus meets the limitations of the instant claims. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 – 48 and 55 - 63 of copending Application No. 16/093,062 as evidenced by Alblas and Mosser, as applied to claims 1 – 3 and 5 – 8 above, and in view of van der Berg (WO 2009/131453 Al). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the co-pending application teaches a method of treating cancer in a subject comprising administering an anti SIRP-alpha antibody. While the co-pending application does not specifically teach that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per instant claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Products of identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the evidence presently of record indicates that the property of favoring Ml macrophage polarization is an intrinsic property of anti-SIRP-alpha antibodies. 
The co-pending application does not specifically teach that the subject presents with a SIRP-alpha negative tumor. 
However, van der Berg teaches that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4). Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). 
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 1). Therefore, one of ordinary skill in the art would expect that an anti-SIRP alpha antibody can be used to effectively treat a patient that presents with a SIRP alpha negative tumor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by van der Berg (WO 2009/131453 Al), as evidenced by Alblas et al. (Alblas, Jacqueline et al. Molecular and cellular biology vol. 25,16 (2005): 7181-92), hereinafter Alblas, and Mosser et al (Mosser, David M, and Justin P Edwards. Nature reviews. Immunology vol. 8,12 (2008): 958-69), hereinafter Mosser. 
Van der Berg discloses agents capable of inhibiting CD47-SIRPα interaction in order to reduce suppression of the cytolytic and/or phagocytic response of immune effector cells when administered for the treatment of various cancers, such as non-Hodgkin's lymphoma, breast cancer, chronic, lymphocytic leukaemia, or colorectal cancer, wherein said agent is an anti-SIRP-alpha antibody (see entire document, including Background, Examples, and Claims, in particular, preferred agents disclosed on Pages 7 – 8 and exemplary diseases on Page 10). Specifically, in the presence of anti-SIRP-alpha antibody ED9 and its Fab’ fragments, rat CC531 colon carcinoma cells are readily phagocytosed by macrophage effector cells in vitro (Example 1). While van der Berg does not disclose that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per claim 1, Alblas  teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Further, it has also been shown in the instant application that the same anti-SIRP alpha antibody ED9 induces M2 to Ml macrophage polarization (see Specification, Page 7, Ln. 21-28; Page 12, Ln. 12 – 16; Example 1.3, Figure 14). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the property of favoring Ml macrophage polarization is present in the ED9 antibody used in the methods of van der Berg. 
Thus, van der Berg as evidenced by Alblas and Mosser meet the limitations of claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over van der Berg as evidenced by Alblas and Mosser, as applied to claims 1-3 above. 
 agents capable of inhibiting CD47-SIRPα interaction in order to reduce suppression of the cytolytic and/or phagocytic response of immune effector cells when administered for the treatment of various cancers, such as non-Hodgkin's lymphoma, breast cancer, chronic, lymphocytic leukaemia, or colorectal cancer, wherein said agent is an anti-SIRP-alpha antibody (see entire document, including Background, Examples, and Claims, in particular, preferred agents disclosed on Pages 7 – 8 and exemplary diseases on Page 10). Specifically, in the presence of anti-SIRP-alpha antibody ED9 and its Fab’ fragments, rat CC531 colon carcinoma cells are readily phagocytosed by macrophage effector cells in vitro (Example 1). While van der Berg does not disclose that the SIRP-alpha antibodies inhibits polarization of M2 macrophages and/or favors Ml macrophages per claim 1, Alblas teaches that ligation of SIRPα using the anti-SIRP-alpha MAb ED9 induces iNOS protein expression and increases NO production by macrophages (Alblas et al, see entire document, in particular, summary of results for Figure 1 spanning pages 7183-7185) and iNOS is a well-known Ml macrophage marker as disclosed by Mosser et al (see entire document, in particular Table 1). Further, it has also been shown in the instant application that the same anti-SIRP alpha antibody ED9 induces M2 to Ml macrophage polarization (see Specification, Page 7, Ln. 21-28; Page 12, Ln. 12 – 16; Example 1.3, Figure 14). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the property of favoring Ml macrophage polarization is present in the ED9 antibody used in the methods of van der Berg.  
Van der Berg also does not specifically teach treatment of SIRP-alpha negative tumors with the anti-SIRP-alpha antibodies. 

It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, as stated earlier, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 1). Therefore, one of ordinary skill in the art would expect that an anti-SIRP alpha antibody can be used to effectively treat a patient that presents with a SIRP alpha negative tumor. 

Claims 5 – 8  are rejected under 35 U.S.C. 103 as being unpatentable over van der Berg as evidenced by Alblas and Mosser, as applied to claims 1-4 above, and in view of Johnson et al, (WO 2015/048312 Al), hereinafter Johnson. 
Van der Berg discloses agents capable of inhibiting CD47-SIRPα interaction in order to reduce suppression of the cytolytic and/or phagocytic response of immune effector cells when administered for the treatment of various cancers, such as non-Hodgkin's lymphoma, breast cancer, chronic, lymphocytic leukaemia, or colorectal cancer, wherein said agent is an anti-SIRP-alpha antibody (see entire document, including Background, Examples, and Claims, in particular, preferred agents disclosed on Pages 7 – 8 and exemplary diseases on Page 10). Specifically, in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the property of favoring Ml macrophage polarization is present in the ED9 antibody used in the methods of van der Berg.
Van der berg does not teach the addition of a second therapeutic agent in the treatment of cancers with the anti-SIRP-alpha antibody. 
However, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, and Claims), wherein the inhibitor is an antibody that may be further conjugated to a cytotoxic agent (e.g. a chemotherapeutic agent, biologic agent, toxin, or radioactive isotope) (Page 3, Ln. 15-18) and the immune checkpoint regulator includes SIRP-alpha (Page 19, Ln. 1- 9). 


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644